Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.This action is responsive to the communication filed on April 02, 2021, in response to  a restriction filed on March 03, 2021. The applicant elects to prosecute claim Group I, consisting of claims 1-8 and 9-16 without traverse. At this time, claims 17-20 have been cancelled. Claims 1-16 are pending and addressed below. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting  
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998);   In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

Claims 1 and 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 9 of US application number 15862030. Although the conflicting claims are not identical, they are not patentably distinct from each other because 
This is a provisional type double patenting rejection.  
                                              Claims Comparison Table
Current Application
16/426,705
Co-pending Application
15862030
1.    (Original)    A cryptographic adapter card comprising:
a printed circuit board (PCB) comprising a connector that interconnects with a motherboard;
a secure crypto module comprising a daughter card electrically connected to the PCB;
the daughter card comprising: a wiring dielectric layer, a pair of neighboring signal traces upon the wiring dielectric layer, an optical security pathway upon the wiring dielectric layer between the pair of neighboring signal traces, an optical electromagnetic radiation (EM) emitter upon the wiring dielectric layer optically connected to a first end of the optical security pathway, an optical EM receiver upon the wiring dielectric layer optically connected to a second end of the optical security pathway, and a crypto component;
wherein a destruct feature of the crypto component is programmed in response to the optical EM receiver detecting a predetermined threshold decrease in optical flux of optical EM that is emitted from the optical EM emitter, that is transmitted by the optical security pathway, and that is received at the optical EM receiver.

1.    (Previously Presented) A cryptographic adapter card comprising:
a printed circuit board (PCB) comprising a connector that interconnects with a motherboard;
a secure crypto module comprising a daughter card electrically connected to the PCB;
the daughter card comprising: a wiring dielectric layer, an optical electromagnetic radiation (EM) emitter upon the wiring dielectric layer, an optical EM receiver upon the wiring dielectric layer, a transparent dielectric layer upon the wiring dielectric layer and between the optical EM emitter and the optical EM receiver, one or more mirrors upon the wiring dielectric layer, and a crypto component;
wherein a destruct feature of the crypto component is programmed in response to the optical EM receiver detecting a predetermined threshold decrease in optical flux of optical EM that is emitted from the optical EM emitter, transmitted by the transparent dielectric layer, reflected by the one or more mirrors, and received at the optical EM receiver.

9.    (Original)    A data handling electronic device comprising:

a cryptographic adapter card connected to the motherboard, the cryptographic adapter card comprising :
a printed circuit board (PCB) comprising a connector that interconnects with the motherboard;
a secure crypto module comprising a daughter card electrically connected to the PCB;
the daughter card comprising: a wiring dielectric layer, a pair of neighboring signal traces upon the wiring dielectric layer, an optical security pathway upon the wiring dielectric layer between the pair of neighboring signal traces, an optical electromagnetic radiation (EM) emitter upon the wiring dielectric layer optically connected to a first end of the optical security pathway, an optical EM receiver upon the wiring dielectric layer optically connected to a second end of the optical security pathway, and a crypto component;
wherein a destruct feature of the crypto component is programmed in response to the optical EM receiver detecting a predetermined threshold decrease in optical flux of optical EM that is emitted from the optical EM emitter, that is transmitted by the optical security pathway, and that is received at the optical EM receiver.
 


a cryptographic adapter card connected to the motherboard, the cryptographic adapter card comprising:
a printed circuit board (PCB);
a secure crypto module comprising a daughter card electrically connected to the PCB;
a daughter card comprising: a wiring dielectric layer, an optical electromagnetic radiation (EM) emitter upon the wiring dielectric layer, an optical EM receiver upon the wiring dielectric layer, a transparent dielectric layer upon the wiring dielectric layer and between the optical EM emitter and the optical EM receiver, one or more mirrors upon the wiring dielectric layer, and a crypto component;
wherein a destruct feature of the crypto component is programmed in response to the optical EM receiver detecting a predetermined threshold decrease in optical flux of optical EM that is emitted from the optical EM emitter, transmitted by the transparent dielectric layer, reflected by the one or more mirrors, and received at the optical EM receiver.





Claims 1-5, and 9-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 8-12  of US patent number 10430615. Although the conflicting claims are not identical, they are not patentably distinct from each other 
This is a non-provisional type double patenting rejection.       
                                                             Claims Comparison Table
  
Current Application
16426705
Patent Number
10430615
1. (Original) A cryptographic adapter card comprising: a printed circuit board (PCB) comprising a connector that interconnects with a motherboard; a secure crypto module comprising a daughter card electrically connected to the PCB; the daughter card comprising: a wiring dielectric layer, a pair of neighboring signal traces upon the wiring dielectric layer, an optical security pathway upon the wiring dielectric layer between the pair of neighboring signal traces, an optical electromagnetic radiation (EM) emitter upon the wiring dielectric layer optically connected to a first end of the optical security pathway, an optical EM receiver upon the wiring dielectric layer optically connected to a second end of the optical security pathway, and a crypto component; wherein a destruct feature of the crypto component is programmed in response to the optical EM receiver detecting a predetermined threshold 


2. (Original) The cryptographic adapter card of claim 1, wherein transparent dielectric layer further comprises a first conductive signal trace upon the wiring dielectric layer and a second conductive signal trace upon the wiring dielectric layer.
3. (Original) The cryptographic adapter card of claim 2, wherein a first sidewall of the optical security pathway contacts the first conductive signal trace and a second sidewall of the optical security pathway contacts the second conductive signal trace.
3. (Original) The cryptographic adapter card of claim 2, wherein the transparent dielectric layer further separates the first conductive signal trace and the second conductive signal trace. 
4. (Original) The cryptographic adapter card of claim 1, wherein the daughter card further comprises an optical monitor device that generates a tamper signal in response to the optical EM receiver detecting the predetermined threshold decrease in optical flux. 
4. (Original) The cryptographic adapter card of claim 1, wherein the daughter card further comprises an optical monitor device that generates a tamper signal in response to the optical EM receiver detecting a predetermined threshold decrease in optical flux transmitted from the optical EM emitter to the optical EM receiver by the transparent dielectric layer. 
5. (Original) The cryptographic adapter card of claim 4, wherein the daughter card further comprises an enable device that upon receipt 

9. (Original) A data handling electronic device comprising: a motherboard comprising a processor and a memory; a cryptographic adapter card connected to the motherboard, the cryptographic adapter card comprising : a printed circuit board (PCB) comprising a connector that interconnects with the motherboard; a secure crypto module comprising a daughter card electrically connected to the PCB; the daughter card comprising: a wiring dielectric layer, a pair of neighboring signal traces upon the wiring dielectric layer, an optical security pathway upon the wiring dielectric layer between the pair of neighboring signal traces, an optical electromagnetic radiation (EM) emitter upon the wiring dielectric layer optically connected to a first end of the optical security pathway, an optical EM receiver upon the wiring dielectric layer optically connected to a second end of the optical security pathway, and a crypto component; wherein a destruct feature of the crypto component is programmed in response to the optical EM receiver detecting a predetermined threshold decrease in optical flux of optical EM that is emitted from the optical EM emitter, that is transmitted by the optical 


9. The data handling electronic device of claim 9, wherein transparent dielectric layer further comprises a first conductive signal trace upon the wiring dielectric layer and a second conductive signal trace upon the wiring dielectric layer.
11. (Original) The data handling electronic device of claim 10, wherein a first sidewall of the optical security pathway contacts the first conductive signal trace and a second sidewall of the optical security pathway contacts the second conductive signal trace.
10. The data handling electronic device of claim 9, wherein the transparent dielectric layer further separates the first conductive signal trace and the second conductive signal trace.
12. (Original) The data handling electronic device of claim 9, wherein the daughter card further comprises an optical monitor device that generates a tamper signal in response to the optical EM receiver detecting the predetermined threshold decrease in optical flux. 
11. The data handling electronic device of claim 8, wherein the daughter card further comprises an optical monitor device that generates a tamper signal in response to the optical EM receiver detecting a predetermined threshold decrease in optical flux transmitted from the optical EM emitter to the optical EM receiver by the transparent dielectric layer. 

12. The data handling electronic device of claim 11, wherein the daughter card further comprises an enable device that upon receipt of the tamper signal from the monitor device programs the destruct feature.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Best, US pat.No 4278837 (IDS  submitted, 5/30/2019) discloses wherein a destruct feature of the crypto component is programmed in response to the optical EM receiver detecting a predetermined threshold decrease in optical flux of optical EM that is emitted from the optical EM emitter, that is transmitted by the optical security pathway, and that is received at the optical EM receiver. 
The prior art does not disclose  a printed circuit board (PCB) comprising a connector that interconnects with a motherboard; a secure crypto module comprising a daughter card electrically connected to the PCB; the daughter card comprising: a wiring dielectric layer, a pair of neighboring signal traces upon the wiring dielectric layer, an optical security pathway upon the wiring dielectric layer between the pair of neighboring signal traces, an optical electromagnetic radiation (EM) emitter upon the wiring dielectric layer optically connected to a first end of the optical security pathway, an optical EM receiver upon the wiring dielectric layer optically connected to a second end of the optical security pathway, and a crypto component. 

                                                                   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuznia, US pat.No 20100067853.
Graham, US pat.No 7611292. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: 6/2/2021
/JOSNEL JEUDY/Primary Examiner, Art Unit 2438